Title: Thomas Jefferson to William Short, 30 May 1813
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello May 30. 13.
          I returned from Bedford on the 15th inst. and
			 have been in the hope of having the pleasure of seeing Mr Correa here; but begin now to fear his visit to Washington might have been too early in the month to be protracted until the time I had noted to you for my return.
			 should this circumstance deprive me ultimately of the pleasure of
			 seeing
			 him it will be a subject of
			 lasting regret. it is so rare in our country situations to meet with men of his endowments, that such  an epoch a visit forms an epoch of pleasing recollection. my affairs in Bedford call for my return there about the 8th  instant  of June, the mention of which is the object of this letter, lest the visit with which I had been flattered might by any accident be thrown into the period of my absence which will be of about three
			 weeks. the months of July and August I shall pass here entire, being those of
			 our harvest and getting out our wheat. this operation will be shortened for us this year by
			 the ravages of the fly,
			 which
			 are greater than ever have been known. from these
			 casualties which distress the farmer you are happily exempted by the form of property which you have preferred. his advantage is that while
			 monied
			 property is liable to the wane of depreciation from an artificial increase of it’s quantity, his is kept at par at least by a rise of nominal value equivalent to every change of the medium measure applied to it. and so it is that all things in life have their uncertainties, and life itself the greatest of all. but our schoolbooks tell us that ‘levius fit patientiâ, quiequid corrigere est nefas.’ Adieu, with all affection and respect.
          Th:
            Jefferson
        